Citation Nr: 0212870
Decision Date: 09/24/02	Archive Date: 11/06/02

Citation Nr: 0212870	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  92-19 154	)	DATE SEP 24, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder.  


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
September 1947.  

The claim currently on appeal has a long procedural history.  
In June 1993, a panel of the Board of Veterans' Appeals 
(Board) consisting of two members found that new and material 
evidence had been received to reopen a previously and finally 
denied claim of entitlement to service connection for a heart 
disorder.  The Board reopened the claim but denied it 
following a de novo review of the record.  A panel member who 
had signed the decision had taken the veteran's testimony 
concerning his claim at a hearing at the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, in October 1992.  In October 1993, the veteran filed a 
Motion for Reconsideration of the Board's June 1993 decision.  
In August 1994, the Board granted the motion and ordered 
reconsideration of that decision.

In January 1995, a reconsideration panel of the Board 
remanded the case to the RO for additional development.  
Following the requested development, the RO continued its 
previous denial of the claimed benefit.  In a decision dated 
in May 1997, a reconsideration panel consisting of six board 
members affirmed the RO's decision, denying service 
connection for a heart disorder as not well grounded.  The 
Board found that the record contained no medical nexus 
evidence relating the claimed heart disorder to service.

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
September 1999, the Court noted that the sole issue on appeal 
was the scope of the Board's duties under 38 C.F.R. 
§ 3.103(c)(2) as applied to the 1992 Board hearing.  The 
Court stated that the recently issued case of Costantino v. 
West, 12 Vet. App. 517 (1999), "is on point and is 
dispositive.  Accordingly, the matter must be remanded for 
the reasons set forth in Part II.A. of Costantino."  The 
Court therefore vacated the Board's May 1997 decision and 
remanded the matter to the Board for further proceedings 
consistent with the Court's Order.  In a letter to the Board 
dated in March 2000, the veteran's attorney-representative 
pointed to the Court's Order and stated: "We request that the 
BVA comply in writing with 38 C.F.R. § 3.103(c)(2)."

In June 2000, a reconsideration panel of the Board again 
remanded the case to the RO for additional development.  That 
development has been completed and the case is again before 
the Board for appellate adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A heart disorder is not shown by the evidence of record.  

3.  Competent medical evidence does not reveal that any 
previous symptoms of coronary disease are related to service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the March 1992 Statement of the Case (SOC) and 
the August 1996, September 2000, August 2001 and February 
2002 Supplemental Statements of the Case (SSOC), the veteran 
was provided notice of the information, medical evidence or 
lay evidence necessary to substantiate the claims on appeal.  
The SOC and subsequent SSOCs also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  Moreover, although the May 1997 Board decision, 
which is of record, was vacated, a copy of that decision was 
sent to the veteran.  A review of that vacated decision 
reveals that the Board articulated the relevant law and 
regulations, and discussed these legal standards in the 
context of the veteran's appeal.  While the claim was denied 
as not well-grounded, the issue was a claim for service 
connection, and to that extent the discussion regarding the 
requirements for service connection served to inform the 
veteran of the basic requirements for establishing his claim.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, records of VA 
and private treatment following service, private physicians' 
statements, lay statements and reports of VA examinations.  
The RO completed the development requested in the January 
1995 and June 2000 Board remands to the extent possible.  In 
correspondence dated in December 2000, the RO requested that 
the veteran execute an authorization for release of medical 
records form (VA Form 21-4142) for medical evidence from Dr. 
E. Karabag, including a medical opinion.  Additional release 
forms were provided to authorize VA to get any other medical 
evidence that related to his claim.  In March 2001, the 
veteran responded that Dr. Karabag was deceased and that his 
records were unavailable except for the letters previously 
furnished.  The veteran requested additional time - not to 
exceed 60 days - to obtain supplemental medical opinions from 
other physicians to confirm Dr. Karabag's opinion.  In May 
2001, the veteran, through his representative, submitted a 
statement from Dr. F. Smith.  

In an undated lay statement, A. P. ("Mr. P."), an 
acquaintance of the veteran, claimed that his offer to 
present testimony at the veteran's October 1992 personal 
hearing was deemed "unnecessary" and rejected.  In 
addition, Mr. P. maintained that, if he had been permitted to 
testify, he could have provided more insight into the 
seriousness of the veteran's in-service injury.  According to 
the transcript of the personal hearing, however, the veteran 
testified that Mr. P. was unable to come to the RO until 
later that day.  See Hearing Transcript (T.) at 4.  The 
veteran submitted a written statement from Mr. P. and 
testified that he (the veteran) had phone numbers where Mr. 
P. could be reached.  T. 4-5.  The veteran did not claim that 
any VA employee had refused to allow Mr. P. to testify.  In 
October 1993, Mr. P. submitted a supplemental affidavit in 
support of the veteran's claim.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the claimant in obtaining evidence.  In this regard, the 
Board particularly notes first that the whole purpose of the 
remand by the Court in 1999 was to advise the claimant of the 
evidence, including its specific contents, he needed to 
submit to substantiate a well-grounded claim.  In its June 
2000 remand, the Board set out this background, explained the 
type and content of the evidence required to substantiate the 
claim.  Although the Board's remand was in the context of 
establishing a well-grounded claim, the remand did inform the 
claimant of the requirement to establish a causal 
relationship between a current disability and service.  The 
requirement for a current disability and a causal 
relationship between current disability and service are the 
determinative questions in this matter.  The Board advised 
the claimant that he could submit such evidence.  The RO's 
letter to the veteran in June 2001 went further.  This letter 
not only explained in plain language what evidence was needed 
to substantiate the claim, it also explained what the 
essential contents of that evidence must be, and advised the 
claimant of both what VA would do to obtain evidence and what 
type of evidence he should submit on his own behalf.  The 
record demonstrates that the claimant comprehended the type 
and quality of the evidence he needed to submit to 
substantiate the claim in light of the May 1991 medical 
opinion he obtained.  Thus, it is clear that he had actual 
notice of the evidence he needed to submit to substantiate 
his claim and of his responsibility to submit such evidence.  
Hence, the Board concludes that the correspondence discussed 
above demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran has pointed to no actions he believes need be taken.  
Therefore, there is no prejudice to the veteran in the Board 
proceeding to adjudicate the merits of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  


Factual Background

The service medical records are negative for any complaint, 
treatment or diagnosis of a heart condition.  The August 1947 
separation examination demonstrated a normal cardiovascular 
system.  Blood pressure was 112/70.  Chest X-ray was 
negative.  

Private and VA medical records reflecting cardiovascular 
treatment from 1986 to 1990 have been obtained and associated 
with the claims file.  At an October 1986 VA examination, the 
veteran reported that he had had angina pectoris since 1974.  
Evaluation of the cardiovascular system was normal.  The 
diagnoses were angina and arteriosclerotic heart disease.  In 
a July 1990 statement, Dr. D. McCarthy reported that he had 
treated the veteran since 1988 for complaints of chest pain.  
He stated his diagnosis of angina was based upon chest pain 
with exertion.

In an August 1990 statement, Dr. Karabag noted that he had 
treated the veteran since 1978 and that the veteran had 
angina pectoris and coronary artery insufficiency.  A 
September 1990 statement from Dr. Karabag set out the "Past 
History" concerning the veteran.  This section reflected 
that while the claimant was in service guarding German 
prisoners of war, he had to move and lift extremely unwieldy 
and cumbersome sides of meat.  The claimant reportedly 
suffered a right inguinal hernia for which he was provided a 
truss and he suffered severe chest pain "which constituted 
the onset of angina.  The coronary artery insufficiency did 
not recur until 1975."  The section of the statement headed 
as "Examination" noted that examination in August 1990 
showed that he experienced pain in the left shoulder and arm, 
chest pain usually after eating, and a burning sensation 
behind the sternum accompanied by shortness of breath.  The 
claimant used Nitroglycerin and Diltiazem.

A September 1990 statement from M. R., the veteran's friend, 
set forth that he had heard a Dr. Laviano in 1975 tell the 
veteran that an injury the veteran suffered while guarding 
German prisoners of war constituted the onset of the 
veteran's coronary artery insufficiency.  In a November 1990 
statement, Dr. Karabag stated that the veteran had a "long 
standing history" of coronary artery insufficiency as 
reflected in intermittent abnormal electrocardiogram (EKG) 
tracings.  There were no findings or studies accompanying 
this statement.  A Social Security Administration decision in 
June 1992 and related records show treatment for a heart 
condition since 1978 but not prior to that date.  

At an October 1992 hearing, the veteran testified that after 
he moved "huge sides of beef" in service, he experienced 
chest pain that constituted the onset of angina pectoris.  
The veteran submitted an October 1992 affidavit from A. 
[redacted] wherein he reported that he had lived with the 
veteran from 1948 to 1950 and that he had accompanied the 
veteran on two occasions in 1948 to Dr. Laviano's office.  He 
noted that he had little or no memory of what went on in the 
doctor's room but that there were discussions about the 
injury the veteran suffered while working with German 
prisoners of war.  In a supplemental affidavit in October 
1993, Mr. [redacted] stated that the veteran wrote to him about 
being injured at Fort Knox in April 1946.  

In June 1996, the RO received copies of obituaries for Drs. 
Laviano and McCarthy reflecting that they died in August 1983 
and April 1992, respectively.  

In a May 2001 statement, Dr. F. Smith reported that he had 
previously been the veteran's physician from about 1985 to 
1998 and that he treated the veteran for his "service 
connected disability ASHD with angina."  Dr. Smith indicated 
that the veteran continued to have chest pain and/or dyspnea 
under certain conditions, including marked exertion or on 
exposure to cold weather.  Dr. Smith noted that by 
"available history" the chest pain symptoms began during 
service, doing heavy lifting associated with onset of right 
inguinal hernia.  The physician remarked that it had been 
well documented by autopsy studies how early atherosclerosis 
can begin in young servicemen and that he believed that it 
was as likely as not that the veteran's symptoms in 1946 - 
triggered by activity in the line of duty - represented the 
first manifestations of atherosclerotic heart disease.  

A VA examination in January 2002 noted that the veteran was 
74 years old with a history of chest pain.  At the age of 19, 
while in service, the veteran described doing heavy lifting 
(moving a side of beef) at which time he "pulled his guts 
out."  He developed chest pain as well as a right inguinal 
hernia.  He complained of bouts of "indigestion" about two 
years later.  After discharge, he "managed" with occasional 
episodes of indigestion but no episodes that were disabling.  
He noted shortness of breath beginning in the mid 1970's.  In 
the mid 1970's, the episodes of "indigestion" became more 
prevalent.  Since then, he continued to have episodic 
"indigestion" and shortness of breath on climbing stairs.  
The examiner noted that the veteran reported having a single 
exercise stress test that did not, according to him, show any 
abnormality, but said that he would not take another stress 
test because "it would kill him."  He had taken nitrates in 
the past, but not currently.  He had not had a cardiac 
catheterization and he was not hypertensive.

It was noted that an EKG done that day as well as past EKGs 
were all entirely within normal limits.  Th examiner noted 
the veteran's strong family history of coronary disease.  
According to the veteran, his parents and grandparents all 
died of coronary disease.  A brother and sister both had 
coronary bypass surgery and were living.  On physical 
examination, his blood pressure was 140/86; pulse was 60 and 
regular.  There was no jugular venous distention.  Cardiac 
examination showed a regular rhythm.  There was no 
ventricular heave, murmur, rubs or gallops.  The extremities 
showed no edema.  

The examiner commented that there had never been objective 
documentation of coronary disease and, specifically, there 
had never been a positive stress test, a positive coronary 
angiogram or evidence of a myocardial infarction.  The 
physician observed that the veteran's symptoms were atypical 
for coronary disease as he reported he could walk a distance 
at a gradual pace without pain, although he became short of 
breath on climbing stairs.  The examiner commented that doing 
heavy lifting at the age of 19 would not be expected to cause 
coronary symptoms in otherwise healthy individuals.  Indeed, 
it would be "extraordinary" to find symptomatic coronary 
disease at that age, except in the very rare case of 
familial-type cholesterol disorder for which there was no 
evidence in this case.  Furthermore, symptomatic coronary 
disease presenting at such a young age would "almost 
certainly" present with progressive abnormalities as the 
individual aged and one would expect that by the age of this 
veteran, one would see evidence of myocardial infarction or 
at least clear-cut evidence of myocardial ischemia.  The 
examiner found it noteworthy that the veteran stated without 
prompting that his symptoms were closely related to stress.  

The examiner concluded, after reviewing the documents in the 
veteran's claims folder, including the documents that stated 
that he had coronary disease, that there was very little 
evidence for coronary disease at all, let alone for coronary 
disease related to any events while the veteran was in 
service.  The examiner stated that although several 
physicians had stated that they believed that the veteran had 
had symptomatic coronary disease since his time in service, 
he found very little evidence for it as he had described.  





Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Under 38 C.F.R. § 3.303(a), pertaining to principles relating 
to service connection, service connection means that the 
facts shown by the evidence, established that a particular 
disease or injury resulting in disability was incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or through the application of 
statutory presumptions.  Service connection will also be 
granted either when the disorder is shown to be chronic in 
service or when the veteran can show continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b).

Additionally, the veteran can be granted service connection 
for certain diseases, including cardiovascular disease, if 
the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The Court has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury."  
Savage, v. Gober, 10 Vet. App. 488, 493 (1997).  Even without 
the well-grounded claim requirement, a veteran must still 
submit "proof of a present disability" to be ultimately 
successful on the merits of the claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Court has also held that it is the Board's duty to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an 
opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

Given these holdings and based upon a review of the record in 
its entirety, the Board concludes that the clear weight of 
the most probative evidence is against the existence of 
current heart disease.  The views of the veteran as to the 
diagnosis or the etiology of his claimed heart disability 
carry no probative weight since he is a lay party.  As a lay 
party he is not competent to address medical diagnosis or 
causation as to disorders not perceptible to lay observation.  
Clearly, the internal structure and functioning of the 
cardiovascular system are not subject to lay observation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions). 

Although there are medical records in the claims folder 
reflecting diagnoses of angina pectoris, arteriosclerotic 
heart disease and coronary artery insufficiency, these 
reports are contradicted by recent medical reports, which 
indicate that the veteran does not have coronary disease.  
Thus, on this important question of fact, the medical 
evidence supporting a finding of current coronary disease 
must be weighed against the evidence indicating that there is 
no current coronary disease.  As will be explained below, the 
evidence against the presence of coronary artery disease 
clearly outweighs the reports referring to the presence of 
angina pectoris, arteriosclerotic heart disease, and coronary 
artery insufficiency.  

Neither Dr. McCarthy nor Dr. Karabag support their diagnoses 
with clinical findings or studies.  Dr. McCarthy merely says 
his diagnosis of angina was based upon chest pain on 
exertion.  Dr. Karabag's reports of August and September 1990 
contain no more than flat assertions as to the diagnoses.  In 
fact, the September 1990 report places the diagnoses in the 
section labeled "Past History" which is not even clearly 
grounded in more than the claimant's recitation of his 
medical history.  While Dr. Karabag's November 1990 statement 
indicated that "intermittent abnormal" EKG tracings reflect 
a "long standing history" of coronary artery insufficiency, 
this statement concedes that the reportedly abnormal readings 
are only "intermittent."  Its weight is further undermined 
by the fact that it does not specify how many abnormal verses 
normal tracings support the opinion or whether the current 
tracings support the conclusion.  Finally, it is flatly 
contradicted by the January 2002 VA medical report which 
indicates that current and past EKGs are all normal. 

Dr. Smith's May 2001 opinion simply combines the deficiencies 
in the reports of Dr. McCarthy and Dr. Karabag.  No clinical 
findings or studies are cited to support the diagnosis of 
arteriosclerotic heart disease with angina.  It is merely 
remarked the veteran experienced chest pain under certain 
conditions, including marked exertion and exposure to cold 
weather. 

In contrast to this positive medical evidence, the most 
recent VA examination in January 2002 indicated that the 
veteran did not have coronary disease.  The Board must point 
out that this opinion, unlike the medical opinions submitted 
to support the claim, was supported by detailed findings and 
reasoning.  The VA examiner noted that the EKG done as part 
of the examination as well as past EKGs were all entirely 
within normal limits.  Physical examination revealed no 
abnormalities.  The VA examiner pointed out that even the 
subjective description of the symptoms was atypical for 
coronary artery disease.  This physician concluded after 
reviewing the claims folder, including the statements from 
Drs. McCarthy, Karabag and Smith, that the veteran did not 
have coronary disease at all.  As the January 2002 VA 
examiner's conclusion is based on a review of the entire 
record and thoroughly buttressed by findings and detailed 
reasoning, the Board finds that it entitled to far more 
probative weight than the medical opinions submitted in 
support of the claim either individually or collectively.  
Therefore, the Board finds that the greater weight of the 
evidence does not show any current heart disorder.  




Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will also rule in the alternative that, 
even assuming that the evidence establishes the existence of 
current coronary disease, service connection is not 
warranted.  The Board acknowledges Drs. Karabag and Smith's 
statements wherein they opined that the veteran's heart 
disease was related to his symptoms following heavy lifting 
in 1946.  However, a thorough review of Dr. Karabag's 
September 1990 letter indicates that the veteran made the 
statement regarding the etiology of the veteran's angina.  In 
this statement, the physician explained that he had treated 
the veteran since 1978 but did not state that he had reviewed 
any relevant medical records dated prior to that date.  In 
addition, the physician began the discussion of the veteran's 
medical history with the words, "[the p]atient states."  
Moreover, after discussing the August 1990 examination 
results, the physician did not provide any opinion whatsoever 
regarding the etiology of the veteran's angina pectoris or 
his coronary artery insufficiency.  Consequently, the Board 
must conclude that the statement regarding the etiology of 
the veteran's angina was simply his reiteration of the 
assertions he made throughout the current appeal rather than 
an opinion, based on competent medical evidence, of the 
physician.  The Board notes that Dr. Smith's May 2001 
statement relating the veteran's current coronary disease to 
alleged symptoms of chest pain that the veteran claimed he 
had in 1946 was also made without review of the relevant 
medical records.  It also is grounded upon the "available 
history" provided by the claimant.  

The only other evidence which relates the veteran's coronary 
disease to service is the contentions of the veteran and his 
friends, A. P. and M. R.  However, the Board notes that 
neither the veteran nor his friends are competent to give a 
credible opinion on a medical question such as this.  See 
Espiritu, supra.

Thus, the Board determines that the service medical records 
which show no history of chest pain and normal cardiovascular 
findings, along with the January 2002 VA 




examiner's medical opinion ruling out any relationship 
between any current heart disorder (if present) and events 
the veteran experienced in service, provides the basis upon 
which the Board rests its conclusion that the preponderance 
of the evidence is against the veteran's claim for service 
connection for heart disease.  In relying on the January 2002 
VA report, the Board notes that all contentions and pertinent 
service and post-service medical evidence were considered in 
rendering that opinion.  The physician provided a detailed 
set of reasons for his conclusion.  Not the least of these is 
the physician pointed out that if the claimant had manifested 
heart disease at such a young age as 19, it would be "almost 
certain" that he would demonstrate progressive abnormalities 
as he aged and by 2002 would present evidence of myocardial 
infarction or at least clear-cut evidence of myocardial 
ischemia.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
While the Board has considered the doctrine of resolving the 
benefit of the doubt in the veteran's favor, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b).  

Finally, insomuch as the veteran's representative, in the 
September 2002 appellant's brief, suggests that the January 
2002 VA examination was inadequate because it was not 
performed by a cardiologist, the Board notes that the June 
2000 remand provided only that the veteran should be afforded 
a VA "cardiology" examination if appropriate.  The Board 
did not mandate that the examination be performed by a 
"cardiologist" as suggested by the representative.  On the 
contrary, the remand instructions refer to the "examining 
physician".  Consequently, notwithstanding any reference to 
the "examining cardiologist" in the examination request 
from the RO, the January 2002 VA examination is deemed to be 
adequate for rating purposes and is in full compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 


(1998).  In addition, there is nothing in the record to 
suggest that the VA examiner who performed the 2002 
examination is not competent to provide the requested medical 
opinion.  

ORDER

Entitlement to service connection for a heart disorder is 
denied.  



			
	JANE E. SHARP	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



			
	JEFFREY J. MARTIN	G. H. SHUFELT
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation NR: 9718130	
Decision Date: 05/22/97		Archive Date: 06/03/97
DOCKET NO.  92-19 154	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Associate Counsel



INTRODUCTION

The veteran served on active military duty from February 1946 
to September 1947.  

In June 1993, the Board of Veterans Appeals (Board) 
determined that new and material evidence sufficient to 
reopen the claim of entitlement to service connection for a 
heart disorder had been received but denied the issue on a de 
novo basis.  Four months later, the veteran filed a Motion 
for the Reconsideration of that prior decision.  In August 
1994, the Deputy Vice Chairman of the Board, by direction of 
the Chairman of the Board, ordered reconsideration of the 
June 1993 decision.  See 38 U.S.C.A. § 7103(b) (West 1991) 
(regarding the Chairmans authority to order reconsideration 
of Board decisions).  The issue of entitlement to service 
connection for a heart disorder is now before an expanded 
Reconsideration Section of the Board.  This decision by the 
Reconsideration Section replaces the Boards June 1993 
determination and is the final decision of the Board.  
38 U.S.C.A. § 7103(b).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the regional office 
(RO) committed error in denying the claim of entitlement to 
service connection for a heart disorder.  Specifically, he 
asserts that, when he tried to move sides of beef during 
service, he strained his chest.  He claims that this injury, 
including the resulting episodes of chest pain, caused his 
angina pectoris.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
entitlement to service connection for a heart disorder is 
well grounded.  


FINDING OF FACT

No competent medical evidence tending to link the veterans 
heart disorder to his active military duty has been received.  


CONCLUSION OF LAW

The claim for service connection for a heart disorder is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A well 
grounded claim is a plausible claim, one that appears to be 
meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  In order for a claim to be well grounded, 
there must be proof of present disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veterans solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994).

In the present case, the service medical records failed to 
provide any evidence of complaints, treatment, or findings of 
a heart disorder.  The August 1947 separation examination 
demonstrated a normal cardiovascular system and found that 
the veteran had no significant diseases, wounds, or injuries.  

Private and VA medical records reflecting cardiovascular 
treatment from 1986 to 1990 have been obtained and associated 
with the claims folder.  Significantly, however, although 
these post-service medical reports contain various diagnoses 
of heart disorders, including angina pectoris, the records 
fail to provide competent evidence of a nexus between the 
veterans current heart disability and his active military 
duty.  At an October 1986 VA examination, the veteran 
reported that he had had angina pectoris since 1974.  Cardiac 
evaluation resulted in diagnoses of angina and 
arteriosclerotic heart disease.  Subsequently, in a July 1990 
statement, one of the veterans private physicians explained 
that he had treated the veteran since 1988 for complaints of 
chest pain.  In an August 1990 statement, another of the 
veterans private physicians noted that he had treated the 
veteran since 1978 and that the diagnoses of angina pectoris 
and coronary artery insufficiency were appropriate.  

According to these post-service medical reports, the earliest 
onset of the veterans heart disorder is dated sometime 
between the mid- to late-1970s, more than 25 years after his 
discharge from active military duty.  The Board notes that, 
in September 1990, the physician who had conducted the August 
1990 examination reiterated the results of that evaluation 
and also included a statement that, after an in-service 
injury, the veteran experienced severe chest pains which 
constituted the onset of angina.  

Significantly, however, a thorough review of the September 
1990 letter indicates that the statement regarding the 
etiology of the veterans angina was made by the veteran.  In 
this letter, the physician explained that he had treated the 
veteran since 1978 but did not state that he had reviewed any 
relevant medical records dated prior to that year.  In 
addition, the physician began the discussion of the veterans 
medical history with the words, [the p]atient states.  
Moreover, after discussing the August 1990 examination 
results, the physician did not provide any opinion whatsoever 
regarding the etiology of the veterans angina pectoris or 
his coronary artery insufficiency.  Consequently, the Board 
must conclude that the statement regarding the etiology of 
the veterans angina is simply his reiteration of the 
assertions he made throughout the current appeal rather than 
an opinion, based on competent medical evidence, of the 
physician.  

Furthermore, the Board also notes that, in November 1990, 
this same physician stated that the veteran had a long 
standing history of coronary artery insufficiency.  
Significantly, however, this physician did not provide 
specific, competent evidence attributing the veterans 
coronary artery insufficiency to his active service.  

The Board acknowledges the veterans contentions that, after 
he moved huge sides of beef in service, he experienced 
chest pain which constituted the onset of angina pectoris.  
See Hearing Transcript (T.) at 3, 8-10.  The veteran also 
submitted lay statements supportive of his assertions.  

In this regard, the Board also notes that, in an undated lay 
statement, one of the veterans witnesses claimed that his 
offer to present testimony at the veterans personal hearing 
was deemed unnecessary and rejected.  In addition, this 
witness maintained that, if he had been permitted to testify, 
he could have provided more insight into the seriousness of 
the veterans in-service injury.  According to the transcript 
of this personal hearing, however, the veteran testified that 
this witness was unable to come to the RO until later that 
day.  T. at 4.  The veteran submitted a written statement 
from this witness and testified that he (the veteran) had 
phone numbers where this person could be reached.  T. 4-5.  
The veteran did not claim at the hearing that any VA employee 
had refused to allow the witness to testify.  

Furthermore, in a September 1990 statement, the veterans 
lawyer explained that he had accompanied the veteran to a 
doctors appointment in 1975.  The lawyer also stated that, 
at this 1975 treatment session, he heard the physician inform 
the veteran that the injury he (the veteran) sustained during 
service constituted the onset of coronary artery 
insufficiency.  Significantly, however, the United States 
Court of Veterans Appeals (Court) has held that a lay 
statement transmitting a physicians purported opinion of 
medical etiology does not constitute competent evidence 
supportive of a well grounded claim.  Robinette v. Brown, 
8 Vet.App. 69, 77 (1995).

The assertions made by the veteran and lay persons cannot be 
considered competent evidence of a nexus of the veterans 
current heart disorder to his active military duty.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993) and Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) (lay people are not 
competent to relate a medical disorder to a specific cause).  
The fact remains that the medical records discussing the 
veterans heart disorder provide no competent evidence of a 
nexus between this disability and his service.  Competent 
evidence of such a relationship is required for a finding of 
a well-grounded claim.  See Caluza v. Brown, 7 Vet.App. 498 
(1995).  Because the claim for service connection for a heart 
disorder has been found to be not well-grounded, it must be 
denied.  Edenfield v. Brown, 8 Vet.App. 384 (1995).  

The Board notes that the veteran has alleged relevant 
post-service treatment as early as 1948.  T. at 3-4, 10-12.  
However, after the veterans motion for reconsideration was 
granted in August 1994, the Board remanded the claim in 
January 1995 for further development which included attempts 
to obtain pertinent service and post-service medical reports.  
The RO complied with the instructions of the January 1995 
remand.  All available records have been obtained and 
associated with the claims folder.  The veterans original 
application is complete.  Consequently, the Board concludes 
that no further assistance to the veteran is necessary.  See 
Beausoleil v. Brown, 8 Vet.App. 459 (1996), citing Robinette 
v. Brown, 8 Vet.App. 69, 80 (1995).  


ORDER

As the claim of entitlement to service connection for a heart 
disorder is not well-grounded, the appeal is denied.  



			
	JANE E. SHARP	THOMAS J. DANNAHER



		
	ROBERT E. SULLIVAN



			
	JEFFREY J. MARTIN	GORDON H. SHUFELT



		
	RICHARD B. FRANK


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


